125 F.3d 859
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Leslie STRANGE;  Jean Strange, Plaintiffs-Appellants,v.United States Internal Revenue Service;  Karl T. Anderson,Trustee, Defendants-Appellees.
No. 96-56802.
United States Court of Appeals, Ninth Circuit.
Submitted September 22, 1997.**Decided Sept. 26, 1997.

Appeal from the United States District Court for the Central District of California, No. CV-95-07389-SVW;  Stephen V. Wilson, District Judge, Presiding.
Before:  HALL, BRUNETTI and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Chapter 7 debtors Leslie and Jean Strange ("debtors") appeal pro se the district court's order affirming the bankruptcy court's decision to deny their request for a refund of $5,458.19 paid to the Internal Revenue Service ("IRS") from the proceeds on the sale of debtors' residence.  We have jurisdiction pursuant to 28 U.S.C. § 158(d).


3
After a de novo review, see Alsberg v. Robertson (In re Alsberg), 68 F.3d 312, 314 (9th Cir.1995), cert. denied, --- U.S. ----, 116 S.Ct. 1568 (1996), we affirm for the reasons stated in the district court's decision filed on October 24, 1996.


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3